DETAILED ACTION
Response to Amendment
The amendment was received 10/11/21. Claims 1-9 are pending.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0022], in page 8: lines 25 and 26 is objected for being smooshed.  
Paragraph [0028], in page 10: line 28 is objected for being smooshed.  
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Regarding claim 1, line 11’s comma of “target space,” is misplaced and ought to of been “unit , using” in claim 1, line 10.
Thus, claims 2-7 are objected for depending on claim 1.
Regarding dependent claim 5, line 6’s “according to claim 1” is misplaced as compared to the other dependent claims and ought to be removed or deleted from line 6 and placed in line 1: “The terminal device according to claim 1 which moves together with the moving”.
Thus, claims 6 and 7 are further objected for depending on claim 5.
Further regarding claim 7, line 2’s “terminal devices” ought be consistently singular: “terminal  device”.
Claim 8 is objected the same as claim 1’s misplaced comma.
Claim 9 is objected the same as claim 1’s misplaced comma.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 




















(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 

rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a storage unit configured to store” in claim 1
because claim 1 claims a “device comprising: a storage unit configured to store”, wherein “device” is “hardware” according to Dictionary.com: BRITISH DICTIONARY DEFINITIONS FOR DEVICE, and also “storage” is structure itself to one of ordinary skill in the art of computers.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Accordingly:





Accordingly the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “comprising” (as in “map information comprising point cloud information” in claim 1) is interpreted in light of applicant’s disclosure ([0022]: “point cloud information (referred to as "map point cloud information Da")”) and definition thereof via Dictionary.com wherein “to be equivalent, as in value, force, effect, or signification” is “taken” as the meaning of the claimed “comprising” via MPEP 2111.01 III:
comprise, verb (used with object), com·prised, com·pris·ing.
3	to form or constitute:
Seminars and lectures comprised the day's activities.

wherein “constitute” is defined:
constitute, verb (used with object), con·sti·tut·ed, con·sti·tut·ing.
5	to create or be tantamount to:
Imports constitute a challenge to local goods.

wherein “tantamount” is defined:
tantamount, adjective
1	equivalent, as in value, force, effect, or signification:
His angry speech was tantamount to a declaration of war.

The claimed “specification” and “specification(s)” (as in “receive, from a terminal device of a moving body, specification information associated with specification(s) of an external device” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “the act of specifying” and “a detailed act or method of indicating of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.” are “taken” as the meaning of the claimed “specification” and “specification(s)” via MPEP 2111.01 III:
specification
noun
1	the act of specifying.
2	Usually specifications. a detailed description or assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.
3	a particular item, aspect, calculation, etc., in such a description.
4	something specified, as in a bill of particulars; a specified particular, item, or article.
5	an act of making specific.
6	the state of having a specific character.

wherein “description” is defined:
description
noun
2	the act or method of describing.

wherein “describing” is defined:
describe
verb (used with object), de·scribed, de·scrib·ing.
3	to indicate; be a sign of; denote:
Conceit, in many cases, describes a state of serious emotional insecurity.

	




The claimed “extract” (as in “extract, based on the specification information, a part” in claim 2) is interpreted in light of applicant’s:
A.	disclosure:
“[0011] According to a preferable embodiment of the present invention, there is provided an information output device including: an acquisition unit configured to acquire specification information associated with specification(s) of an external detection device provided at a moving body; and an output unit configured to extract, from feature information associated with features, a part of the feature information based on the specification information and to output the part, the feature information being stored on a storage unit. The term "to extract a part of the feature information" herein indicates extracting a part of the feature information stored on the storage unit on the basis of the specification information. Thus, in such a case that feature information associated with a predetermined number of features is stored on the storage unit, the term not only includes extracting whole feature information associated with feature (s) which entirely correspond but also extracting only a corresponding part of feature information associated with feature(s) which partially correspond. According to this embodiment, on the basis of the specification information associated with the specification(s) of the external detection device, the information output device can suitably limit feature information to be outputted by the information output device.”; 

B.	drawings:

applicant’s figures 1,3,4 and 7; and

C.	definition thereof via Dictionary.com wherein definitions 1,3 and 4 (US) and 2 (UK) are “taken” as the meaning of “extract” under MPEP 2111.01 III: 
extract
verb (used with object)
1	to get, pull, or draw out, usually with special effort, skill, or force:
to extract a tooth.
3	to derive or obtain (pleasure, comfort, etc.) from a particular source:
He extracted satisfaction from the success of his sons.
4	to take or copy out (matter), as from a book.

BRITISH DICTIONARY DEFINITIONS FOR EXTRACT
extract
verb (ɪkˈstrækt) (tr)
2	to remove or separate


The claimed “includes” (as in “the specification information includes: information” in claim 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to contain, as a whole does parts or any part or element:” is “taken” as the meaning of the claimed “includes” via MPEP 2111.01 III:
include
verb (used with object), in·clud·ed, in·clud·ing.
1	to contain, as a whole does parts or any part or element:
The so-called “complete breakfast” in this ad included juice, milk, cereal, toast, eggs, and bacon.
The anniversary edition of the game will include the expansion packs and DLC.
















Response to Arguments
Claim Rejections Under 35 USC 103
Applicant’s arguments, see remarks, pages 6-8, filed 10/11/21, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Tisdale (US Patent 9,043,072) and HU et al. (US Patent App. Pub. No.: US 2018/0246529 A1) with filing date of 29 Feb. 2016 via PCT/CN2016/074830 wherein HU teaches:
 specify a detection target space (resulting in fig. 1:110:a specified arrow direction being the region or space itself) for the external detection device (UAV or car) based on the (commanding) specification information (via fig. 1:106: “User terminal”: as detailed in figs. 4,5,18 sending specified directional and velocity commands to the UAV or car such as move up or right at 10 mph being “specifications…of the movable object”, [0178], 1st S, or the UAV or car itself).







Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. Applicants state in page 8, emphasis added:
“Additionally, in rejecting claim 1, the Office Action appears to construe the claim term "specification information," in two distinctly different ways. Applicant notes a claim term must be interpreted consistently in all claims. Here, in applying Tisdale to the claims, the Office Action characterized the claim term "specification information" as "assessment... evaluations", corresponding to "image data." Office Action, pp. 5, 15, and 25. Then, in applying Bell to the claims, the Office Action characterized the claim term "specification information" as "specifications of the thermal imaging camera 314." Id. at pp. 21-22 and 25. Thus, the Office Action appears to construe "specification information" in one way in order to apply Tisdale and a second, different way in order to apply Bell, to meet the claims.” 

	In response, the examiner notes “the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’ ”, MPEP 2111, 1st para, emphasis added:
“2111    Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019]
   
CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).”

	
Thus the broadest reasonable interpretation of the claims is consistent with applicant’s disclosure as shown in applicant’s fig. 2B’s use of “ETC.” defined via Dictionary.com:
etc.
abbreviation
1	and others; and so forth; and so on (used to indicate that more of the same sort or class might have been mentioned, but for brevity have been omitted):
You can leave your coats, umbrellas, etc., at the door.

Thus according to applicant’s disclosure the claimed “specification information” is open-ended because “specification information” includes said “ETC.” (used to indicate that more of the same sort or class might have been mentioned, but for brevity have been omitted). 
Thus, said “ ‘assessment… evaluations, corresponding to ‘image data.’ ” of Tisdale and said “ ‘specifications of the thermal imaging camera 314’ ” of Bell correspond to the disclosed more of the same sort or manner or fashion or way or class that might have been mentioned, but for brevity have been omitted. Thus the broadest reasonable interpretation of the claims is consistent with applicant’s disclosure. Thus, a claim term being interpreted consistently has been done because said “ ‘assessment… evaluations, corresponding to ‘image data.’ ” of Tisdale and said “ ‘specifications of the thermal imaging camera 314’ ” of Bell correspond to the disclosed “ETC.” or more of the same sort or manner or fashion or way or class.




Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. Applicants state in page 9, emphasis added:
“Accordingly, Applicant submits that the Office Action has not provided any basis in fact or a technical reasoning to support the asserted modification of Tisdale in view of Bell. The Office Action cannot construe "specification information" as claimed, in different ways in order match the prior art with the claimed terms. Claim terms must be construed consistently throughout the claims. Thus, the conclusion of obviousness appears to be based solely on improper hindsight bias using facts gleaned from the present application, at least because the Office Action appears to merely match some of the terms of claim 1 to the disclosures of Tisdale and Bell and construe the terms as needed so to fit with the cited references.” 

	In response as mentioned above, a claim term being interpreted consistently has been done because said “ ‘assessment… evaluations, corresponding to ‘image data.’ ” of Tisdale and said “ ‘specifications of the thermal imaging camera 314’ ” of Bell correspond to the disclosed “ETC.” or more of the same sort or manner or fashion or way or class. In addition, the Office action of 7/9/21, pg. 5 refers to MPEP 2111.01 III, last para:
It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).

Thus, more than one meaning or “Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings.” Thus any meaning of the claim term “specification information” taken from the prior art must be consistent with the use of the disclosed “specification information” and drawing of fig. 2B comprising said “ETC.”.
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive. Applicants state in page 9, emphasis added:
“Accordingly, Applicant submits that the Office Action has not provided any basis in fact or a technical reasoning to support the asserted modification of Tisdale in view of Bell. The Office Action cannot construe "specification information" as claimed, in different ways in order match the prior art with the claimed terms. Claim terms must be construed consistently throughout the claims. Thus, the conclusion of obviousness appears to be based solely on improper hindsight bias using facts gleaned from the present application, at least because the Office Action appears to merely match some of the terms of claim 1 to the disclosures of Tisdale and Bell and construe the terms as needed so to fit with the cited references.” 

	In response as mentioned above, a claim term being interpreted consistently has been done because said “ ‘assessment… evaluations, corresponding to ‘image data.’ ” of Tisdale and said “ ‘specifications of the thermal imaging camera 314’ ” of Bell correspond to the disclosed “ETC.” or more of the same sort or manner or fashion or way or class, the claims are given the broadest reasonable interpretation consistent with the disclosure, and more than one meaning or “Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings.”
In addition, “the words are presumed to take on the ordinary and customary meanings” via MPEP 2111.01 III, 1st para:
"[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.").”

	
Thus, the claimed “specification information” is “presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art” such as: A.	a detailed description of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.; or equally 
B.	an assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.
via Dictionary.com:
specification
noun
Usually specifications.
a detailed description or assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.

wherein “or” is defined:
2	(“or” used to connect alternative terms for the same thing)
	The Hawaiian, or Sandwich, Islands.

Thus, the conclusion of obviousness is not based solely on improper hindsight bias using facts gleaned from the present application.
	








Accordingly regarding the new grounds of rejection, Hu states “specifications…of the moveable object”:
“[0178] The curvature of the motion path may also depend on one or more factors, such as speed and/or acceleration of the movable object when it receives the instruction to change direction, the degree of directional change, types of propulsion units, configuration of the movable object, specifications by the user of the movable object, or any other factor. In some instances, a standard curvature or gradual change of the motion path may be provided. Alternatively, the curvature may vary in accordance with one or more of the factors described. For instance, if the movable object is traveling very quickly, it may not be able to make as sharp a turn as if it were traveling more slowly. A motion controller may make a calculation to effect change of the direction in the motion path. The motion controller may have any of the characteristics as described elsewhere herein.”

	Thus, the meaning of “specifications…of the moveable object” ought be consistent or cohere or connect with the use of “specification information” in applicant’s disclosure. The meaning of “specifications…of the moveable object” appears more directed to “the act of specifying” via Dictionary.com. Thus, the meaning of “the act of specifying”, defined via Dictionary.com:
specify
verb (used with object), spec·i·fied, spec·i·fy·ing.
1	to mention or name specifically or definitely; state in detail:
He did not specify the amount needed.

wherein “mention” is defined:
mention
verb (used with object)
1	to refer briefly to; name, specify, or speak of:
Don't forget to mention her contribution to the project.

wherein “refer” is defined:
refer
verb (used with object), re·ferred, re·fer·ring.
1	to direct for information or anything required:
He referred me to books on astrology,

ought be consistent or cohere or connect with the use of “specification information” in applicant’s disclosure:
A.	“specification” of “specification information” is used an adjective in applicant’s disclosure;
B.	“specification information” is used as a name in applicant’s disclosure (“ (referred to as ‘LIDAR specification information IL’)”, applicant’s disclosure: [0022],2nd S); 
C.	“specification information” is used equally as height and range information in applicant’s disclosure (“specification information” “as” “installation height information and scan range information”, [0028], last S); and
D.	“specification information” is “used for various kinds of controls such as an autonomous driving and a route guidance”, [0040], last S.
	Thus Hu’s said “specifications…of the movable object”, wherein “specifications” means “the act of” “to direct for information or anything required briefly to”, is reasonably consistent or coheres or logically connected with applicant’s use of “specification information” D:
D.	“specification information” is “used for various kinds of controls such as an autonomous driving and a route guidance”, [0040], above: 
via Hu’s user specifications, represented in Hu’s fig. 4: pointing, directing (as shown in Hu’s fig. 19: arrows directing to fig. 19: “UAV position information”) to required information such as “position and/or motion information of the movable object” (Hu, [0246], 1st S) that is/are also used for driving or flying or orbiting or moving or steering according to the required position and/or motion information.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tisdale et al. (US Patent 9,043,072) in view of and HU et al. (US Patent App. Pub. No.: US 2018/0246529 A1) with corresponding priority filing date of 29 Feb 2016 of application PCT/2016/074830 published as WO 2017/071143 A1 on 4 May 2017. Two paragraph/page/Sentence citations used below denoted as “US” followed by para/pg/S for US 2018/0246529 A1 and “WO” followed by para/pg/S for WO 2017/071143 A1.



Regarding 1, Tisdale teaches an information output device (or “a server system”, cited below: c.3,ll. 53-67, or “a cloud-based server”, cited below: c.9,ll. 25-38 comprising:
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”, cited below: c.3,ll. 53-67; and 
“The computer vision system 140” in fig. 1, cited below) comprising:
a storage unit (or fig. 1:128: “Laser Rangefinder/ LIDAR Unit”) configured to store (or capture) map (via fig. 4B:414: “spatial data 414…in combination with…maps”, c.13,ll. 1-4) information (or “the LIDAR device 402…con-figured to capture…point clouds”, c.12,ll. 13-18 which are in said combination with maps) comprising (or to be equivalent) point cloud information;
a memory (fig. 1:114: “Data Storage”) configured to store a program (fig. 1:115: “Instructions” as shown in figures 10-12); and 
a processor (via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, cited below) configured to execute (“in whole or in part”, cited below: c.3,ll. 53-67) the program (fig. 1:115: “Instructions” as shown in figures 10-12) to: 





receive (via fig. 1:146: “Wireless Communicat-ion System”), from a terminal device (comprised by said “a server system”) of a moving body (fig. 2:car), specification information (or “received information”, cited below: c.4,ll. 12-22, resulting in “assessment… evaluations”) associated with specification(s) (via said “assessment… evaluations” because) of an external detection device (via fig. 1:100: 
“Vehicle”) provided at the moving body (said “Vehicle”), (A.) wherein the specification information (said “received information”) specifies the external detection device itself (said via fig. 1:100: “Vehicle”); 
specify a detection target space (“indicative of a…plane”, c.15,ll. 33-37, via the area of figs. 6A,7,8A:604,606,706) for the external detection device based on the specification information (said or “received information” resulting in “assessment… evaluations”, corresponding to “image data”);










acquire (via “track objects”, c.13,ll. 51-55, represented in fig. 10:1006: “RECEIVE FIRST SPATIAL DATA INDICATIVE OF LOCATIONS OF OBJECTS IN ENVIRONMENT”) , from (via fig. 10: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”) the  map information stored on the storage unit using the specified detection target space , a part (via “analyzes the” “point cloud”, c.13,ll. 21-25, resulting in “a distinct bounding shape”, c.13,ll. 54-58, of “analyze” a “stored” “bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of the point cloud information (as shown in fig. 4B:414:showing star points) that corresponds to [[a]] the specified detection target space (as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) ; and 
(B.)	send the part (or “communicate the object boundaries”, c.14, ll. 1-6, as analyzed) of the  point cloud information to the terminal device (said comprised by said “a server system”),
wherein the information output device (said or “a server system” or “a cloud-based server” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1) is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle” via: 
c.1,ll. 43-52:
“Example embodiments relate to an autonomous vehicle, such as a driverless automobile, that includes one or more sensors for receiving spatial data that is indicative of locations of objects in an environment surrounding and/or relative to the vehicle.  A controller analyzes information from the one or more sensors to identify the surroundings of the vehicle and determines how to direct the propulsion systems of the vehicle to affect a navigation path that substantially avoids obstacles indicated by the information from the one or more sensors.”

wherein “analyze” is defined via Dictionary.com, emphasis added “part”:
analyze
verb (used with object), an·a·lyzed, an·a·lyz·ing.
1	to separate (a material or abstract entity) into constituent parts or elements; determine the elements or essential features of (opposed to synthesize):
to analyze an argument.
2	to examine critically, so as to bring out the essential elements or give the essence of:
to analyze a poem;

c.3,ll. 53-67:
“Some aspects of the example methods described herein may be carried out in whole or in part by an autonomous vehicle or components thereof.  However, some example methods may also be carried out in whole or in part by a system or systems that are remote from an autonomous vehicle.  For instance, an example method could be carried out in part or in full by a server system, which receives information from sensors (e.g., raw sensor data and/or information derived therefrom) of an autonomous vehicle.  Other examples are also possible.  Moreover, the example methods may also be carried out in whole or in part by a vehicle that may not be autonomous, such as a vehicle where some functions of the vehicle are manually controlled by a driver that is in the vehicle and/or an operator that is remote from the vehicle.  Other examples are also possible.”;



c.4,ll. 12-22:
“FIG. 1 is a functional block diagram depicting a vehicle 100 according to an example embodiment.  The vehicle 100 is configured to operate fully or partially in an autonomous mode, and thus may be referred to as an "autonomous vehicle." For example, a computer system 112 can control the vehicle 100 while in an autonomous mode via control instructions to a control system 106 for the vehicle 100.  The computer system 112 can receive information from a sensor system 104, and base one or more control processes (such as setting a heading so as to avoid a detected obstacle) upon the received information in an automated fashion.”;

c.6,ll. 27-42:
“The sensor fusion algorithm 138 is an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input.  The data may include, for example, data representing information sensed at the sensors of the sensor system 104.  The sensor fusion algorithm 138 can include, for example, a Kalman filter, Bayesian network, etc. The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104.  In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular 
situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations.”;

c.6,ll. 43-56:
“The computer vision system 140 can process and analyze image data captured by the camera 130 to identify objects and/or features in the environment surrounding and/or relative to the vehicle 100.  The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system 140 can optionally employ an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and/or available computer vision techniques to effect categorization and/or identification of detected features/objects.  In some embodiments, the computer vision system 140 can be additionally configured to map the environment, track perceived objects, estimate the speed of objects, etc.”; and











c.8,ll.38-46:
“In some embodiments, the data storage 114 contains instructions 115 (e.g., program logic) executable by the processor 113 to execute various functions of the vehicle 100, including those described above in connection with FIG. 1.  The data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.”; 
c.9,ll. 25-38:
“Although the vehicle 100 is described and shown in FIG. 1 as having various components, e.g., the wireless communication system 146, the computer system 112, the data storage 114, and the user interface 116, integrated into the vehicle 100, one or more of these components can optionally be mounted or associated separately from the vehicle 100.  For example, the data storage 114 can exist, in part or in full, separate from the vehicle 100, such as in a cloud-based server, for example.  Thus, one or more of the functional elements of the vehicle 100 can be implemented in the form of device elements located separately or together.  The functional device elements that make up the vehicle 100 can generally be communicatively coupled together in a wired and/or wireless fashion.”).  

Thus, Tisdale does not teach the claimed:
A.	“wherein the specification information specifies the external detection device itself; 
specify a detection target space for the external detection device based on the specification information”; and
B.	send the part of the point cloud information to the terminal device.







Accordingly, Hu teaches A and B:
	receive (via fig. 1: concentric lines), from a terminal device (via fig. 1:106: “User terminal”) of a moving body (via fig. 1:102: “Movable object”), specification (or “specifications”, US 2018/0246529: [0178]: 1st S; WO 2017/071143 [177], 1st S, comprising “specify the velocity”, US: [0133]: 4th S; WO: [132], 4th S) information (comprised by “a specific input command”, WO: [76], last S) associated with specification(s) (via said “specifications”) of an external detection device (via fig. 1: “Payload”) provided at the moving body, (A) wherein the specification information specifies (via said “specify the velocity”) the external detection device itself (as in the velocity of the device itself); 
specify a detection target space (via “a user’s selected point on…space”, US: [0106]; WO: [106]) for the external detection device based (given a “fixed velocity”, US: [0133]: 1st S; WO: [132]: 1st S) on the specification information;










acquire (resulting in “the target direction…can be obtained”, US: pg. 11, l. col., 1st S below eq.                         
                            
                                
                                    O
                                    A
                                
                                →
                            
                        
                    ; WO: pg. 25, last full S, represented as fig. 19: “Calculate a spatial direction of the tapped point” and in fig. 12:212: “Direction analyzer”), from the st,4th & 6th Ss; WO: [102], 1st, 4th & 7th Ss) using the specified detection target space (represented in fig. 19: “A point tapped?”) , a part of the point cloud information (or said “direction” or “a portion of the map”, [0078]: US: 8th S; WO: [78]:8th S, corresponding to “a portion of an image selected by the user may constitute a target direction”, US: [0086]: last S; WO:[86]: last S) that corresponds to [[a]] the specified detection target space 
(B)	send the part (or “transmitting the…direction to the…terminal”, US:[0089], penultimate S; WO:[89], 2nd to last S) of the point cloud information to the terminal device.







Thus, one of skill in the art of driving and obstacles, as taught by both Tisdale and Hu: “motor vehicle”, [0220]: 2nd S, can modify said Tisdale’s “received information” with Hu’s said “a specific input command” by:
a)	making Tisdale’s server be as Hu’s fig. 12:212:214:218: “Direction analyzer”: “Motion path generator”: “Motion controller”;
b)	installing Hu’s collision code of fig. 19 into Tisdale’s fig. 1:115: “Instructions”;
c)	making Tisdale’s fig. 1:106,108: “Control System”,“Peripherals” be as Hu’s figs. 1,12:106,206: “User terminal” by removing the steering wheel of Tisdale’s fig. 1:132: “Steering Unit” and replace with Tisdale’s fig. 1:148: “Touchscreen”;
d)	inputting the “received information” into said installed code;
e)	driving or tracking objects by touching, being specific commands, the touchscreen based on the collision code:
e1)	tap once to specify or indicate said “target direction” or steering direction; and
e2)	tap once to specify or indicate 5 mph or tap twice to specify or indicate 10 mph of said “fixed velocity”; and
f)	recognizing that the modification is predictable or looked forward to because one of skill in the art faced with the problems of obstacles would of reasonably referred to the teachings of Hu and modify as shown above to address the problem of obstacles and the touchscreen is used to “improve the ease of operation of movable objects” and is “intuitive and easy to use”, Hu [0048], 1st & 2nd Ss.


Regarding claim 2, Tisdale as combined teaches the information output device according to claim 1, wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, corresponding to said “The computer vision system 140” or “vehicle 200”) is further configured to: 
specify a detection range (via said “spatial direction” or said “target direction” is a region itself) by the external detection device (said fig. 1:100: “Vehicle”) based on the specification information (via said  “received information” as modified via the combination), and 
extract (via Hu’s fig. 7:212: “Direction analyzer” that separates or extracts) and send the part of the point cloud information associated with a feature (via the combination of Hu: “map…regions may include…features”: [0130]:1st & 2nd Ss)
 situated within the detection range.  









Regarding claim 3, Tisdale as combined teaches the information output device according to claim 1, wherein the specification information (said via “received information” as modified via the combination) includes (Markush limitation follows: (A) or [(B) in [(C) or (D)]): 
(A)	information (via Tisdale:6A: “HEADING CORRECTION”) associated with height (as shown in fig. 2:top of car) of installation position (as shown in fig. 2:202) of the external detection device (fig. 1:100: “Vehicle”), or 
[(B)	information associated with a target range (via “range sensors”, Hu: [0068], 2nd S) of detection (via said “sensors”) by the external detection device in (C) a horizontal direction (via fig. 1:110: horizontal right-direction) and/or (D) vertical direction (as understood in fig. 1)].  
Thus, the combination does not teach the first alternative:
“the specification information includes:
(A)	information associated with height of installation position of the external detection device”.
Accordingly, Hu teaches:
the specification information includes:
(A)	information (or North, East, West, South (NEWS) points of “compasses”, [0068], 2nd S) associated (as shown in fig. 1) with height (as shown in fig. 1) of installation (via a connection for service our use as shown in fig. 1: wireless connection and Payload 104 line-connected to Movable object 102 and shown in detail in fig. 21:wireless and line connections for use or service) position (as shown in fig. 1) of the external detection device (via said Payload 104).
Thus, one of ordinary skill in compasses can modify Tisadale said fig. 6A: “HEADING CORRECTION” with Hu’s said NEWS points of “compasses” by:
a)	making said “HEADING CORRECTION” be as said NEWS points of “compasses”;
b)	making the “target direction” or steering direction be as said NEWS points of “compasses”; and
c)	recognizing that the modification is predictable or looked forward to for the same reasons as in claim 1.
Regarding claim 4, Tisdale as combined teaches the information output device according to claim 1, wherein the processor is further configured to: 
receive the specification information (said via “received information” as modified via the combination) and position information (via said “a user’s selected point on…space”) of the moving body from the terminal device which receives detection information (or via the combination of Hu: “sensors” “generated” “map”, [0078], 5th S) of the external detection device, and
sends (via said “transmitting the…direction to the…terminal”) the terminal device the part of the point cloud information acquired based on (as indicated by fig. 12: “Target direction” based on fig. 12:206,204,212: “User terminal”, “Imaging device”, “Direction analyzer”) the specification information and the position information.  




Regarding claim 5, Tisdale as combined teaches the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) which moves together with the moving body (fig. 1:100: “Vehicle”) equipped (said peripherals equipped as shown in fig. 1) with the external detection device (fig. 1:100: “Vehicle”), the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) comprising (via fig. 1:112: “Computer System”): 
a storage device (fig. 1:114: “Data Storage”) configured to the store specification information associated with specification(s) of the external detection device; 
a transmission unit (said fig. 1:146: ‘Wireless Communicat-ion System”) configured to send the specification information to the information output device (comprising said fig. 1:104: “Sensor System”; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140” as modified via the combination) according to claim 1; 
a receiving (via “instructions…to…receive data from”, cited in the rejection of claim 1) unit (fig. 1:114: “Data Storage”) configured to receive the part of the point cloud information from the information output device (comprising said fig. 1:104; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140” as modified via the combination); and 
a processor (via said fig. 1:113: “Processor”, representing the server as modified via the combination) configured to estimate a present position (via the combination of Hu: “predicted…point: [0158], last S) based on the part of the point cloud information (or “velocity” id.) and detection information (via said Hu’s “sensors” “generated” “map” in the rejection of claim 4) of the external detection device (fig. 1:100: “Vehicle”).  
Regarding claim 6, Tisdale as combined teaches the terminal device according to claim 5, 
wherein 
wherein the processor of the terminal device is further configured to estimate the present (via fig. 6A:620: time “T2”) position (said “a position estimate of the vehicle 602”) based on error in position (or “error in a position estimate of the vehicle 602”) between a first point cloud (via said “one or more laser point clouds” represented in fig. 6A as 618) indicated by the detection information (via said “detectors”) and a second point cloud (via said “one or more laser point clouds” represented in fig. 6A as 612) indicated by the part of the point cloud information, acquired from the map information, corresponding to the first point cloud (via: 
c.12,ll. 13-18:
“In some embodiments, the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals, such as 100 milliseconds (for a refresh rate of 10 frames per second), 33 milliseconds (for a refresh rate of 30 frames per second), 1 millisecond, 1 second, etc.”; and
c.19,ll. 60-67:
“FIG. 8B depicts an example 801 of an autonomous vehicle determining a heading correction, according to an example embodiment.  In example 801, the vehicle 602 determines, by a computing device, the heading correction 824 based on a lateral drift rate 826 divided by the speed 808.  The lateral drift rate 826 may represent a rate of change of a lateral error in a position estimate of the vehicle 602.  The lateral drift rate 826 may be related to an error in the estimated heading 811.”).  
	



Thus, the combination does not teach when claim 6 is considered as a whole:
     “indicated by the part of the point cloud information, acquired from the map information”.
Accordingly, Hu teaches “the part of the point cloud information” as shown in the rejection of claim 1: “a portion of an image selected by the user may constitute a target direction”.
Thus, one of ordinary skill in the art of directions or vectors can modify Tisdale’s said via fig. 6A:620: time “T2” with Hu’s said “a portion of an image selected by the user may constitute a target direction” by:
a)     tapping the screen being a portion of the point cloud at said time “T2”;
b)     making the direction of Tisdale’s fig. 6A:620:610:“T2”:“ESTIMATED VELOCITY VECTOR” be equivalent to the tapped portion;			
c)     determining a positional error between the tapped portion and spatial data in Tisdale’s fig. 6A:622: “L2” by determining a difference between Tisdale’s portion of fig. 6A:610: “ESTIMATED VELOCITY VECTOR” and Tisdale’s fig. 6A:622: “L2”
d)     correcting or adjusting for the error; and
e)     recognizing that the modification is predictable or looked forward to for the same reasons as in claim 1.
				




Regarding claim 7, Tisdale as combined already teaches claim 7 as a whole.
Accordingly, Hu as combined teaches claim 7 of:

wherein the processor of the terminal devices is further configured (via the program of fig. 19) to:
acquire a prediction value (via fig. 9: “Tapped direction” mapped to fig. 19: “A point tapped?”) of the present position (via fig. 9: “Pstart)=(0,0,0)”) based on output data of a measurement unit (via unit of measure via “degrees”, [0126]), and
calculate (via fig. 9: trajectory equation “Pend=…” represented in fig. 19: “Output a trajectory”) an estimate (via “estimate a reference point 930…and…motion characteristics”, [0152], 1st S) value (said “trajectory”) of the present position by correcting (via “adjusted”, [0048], 4th S mapped to fig. 19: “Plan a new trajectory”) the prediction value based on the part (represented as said fig. 9: “Tapped direction”) of the point cloud information received from the information output device and the detection information.









Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8. Accordingly, Tisdale as combined teaches a control method executed by an information output device comprising: 
receiving, from a terminal device of a moving body, specification information  associated with specification(s) of an external detection device provided at the moving body, wherein the specification information specifies the external detection device itself; 
specifying a direction target space for the external detection device based on the specification information;
acquiring , from the using the specified detection target space , a part of the point cloud information that corresponds to [[a]] the specified detection target spacethe point cloud information; and 
sending the part of the point cloud information to the terminal device,
wherein the information output device is remote to the moving body.  







Regarding claim 9, claim 9 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 9. Accordingly, Tisdale as combined teaches a non-transitory computer readable medium (fig. 1:114: “Data Storage”) including instructions (figures 10-12) executed by a computer (fig. 1:112: “Computer System”), the instructions (figs. 10-12) comprising:   
receiving, from a terminal device of a moving body, specification information  associated with specification(s) of an external detection device provided at the moving body, wherein the specification information specifies the external detection device itself; 
specifying a detection target space for the external detection device based on the specification information;
acquiring , from the using the specified detection target space , a part of the point cloud information that corresponds to [[a]] the specified detection target space 
sending the point cloud information to the terminal device,
wherein the information output device is remote to the moving body.  





Suggestions
Applicant’s disclosure (US 2020/0183009 A1) states:
[0005] The above is an example of the problem to be solved by the present 
invention.  An object of the present invention is to provide an information 
output device capable of suitably reducing the amount of output data.

	In contrast, Hu as applied above under 35 USC 103 teaches reducing burden of piloting in [0048]. Thus applicant’s disclosed solution for said “suitably reducing the amount of output data” (i.e., point cloud reduced in figs. 4,6B: “output data” “Da” relative to figs. 4,6A: input “Da”) is an indication of non-obviousness in view of the 35 USC 103 rejection.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Machine translation of Foreign Application Priority Data: Feb. 29, 2016 (KR)……..10-2016-0024523, corresponding to previously PTO-892 cited as of 6/8/21 Ham (US 2017/0248969), is pertinent as teaching “specifications…of the unmanned aerial vehicle”, <198>: 1st S, corresponding to a “specific point to enable autonomous flight of the unmanned aerial vehicle between the beans.”, <72>: penultimate S.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667